                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        MARTISHA ANN MUNOZ, et al.,                  Case No. 19-cv-03768-HSG
                                   8                    Plaintiffs,                      ORDER CONSOLIDATING RELATED
                                                                                         ACTIONS
                                   9              v.

                                  10                                                     CLASS ACTION
                                            GEICO GENERAL INSURANCE
                                            COMPANY,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13
                                            POONAM SUBBAIAH,                              Case No. 19-cv-08164-HSG
                                  14
                                                        Plaintiff,                        CLASS ACTION
                                  15
                                                  v.
                                  16
                                            GEICO GENERAL INSURANCE
                                  17        COMPANY,
                                  18                    Defendant.
                                  19
                                               Having considered the Stipulation to File Consolidated Complaint (Dkt. No. 71, Case No.
                                  20
                                       4:19-cv-03768-HSG; Dkt. No. 56, Case No. 4:19-cv-08164-HSG), it is hereby ordered that the
                                  21
                                       stipulation is GRANTED. GOOD CAUSE appearing therefor, the cases captioned Martisha Ann
                                  22
                                       Munoz, et al. v. GEICO General Insurance Company, Case No. 4:19-cv-03768-HSG; and Poonam
                                  23
                                       Subbaiah v. GEICO General Insurance Company, Case No. 4:19-cv-08164-HSG are hereby
                                  24
                                       consolidated into Martisha Ann Munoz, et al. v. GEICO General Insurance Company, Case No.
                                  25
                                       4:19-cv-03768-HSG.
                                  26
                                       //
                                  27
                                       //
                                  28
                                   1   The earlier-filed civil action, Case No. 4:19-cv-03768-HSG, shall serve as the lead case. The clerk

                                   2   is directed to administratively close the later-filed civil action, Case No. 4:19-cv-08164-HSG. All

                                   3   future filings should be made in the lead case only and should be captioned “In Re GEICO

                                   4   General Insurance Company.” Plaintiffs are directed to e-file Dkt. No. 71-1, Exhibit A (the

                                   5   Consolidated Amended Complaint) directly on the docket.

                                   6          IT IS SO ORDERED.

                                   7   Dated: 2/14/2020

                                   8                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                   9                                                   United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
